PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,901,593
Issue Date: December 21, 2020
 Application No. 16/138,943
Filing or 371(c) Date: 21 Sep 2018
For: 	CONFIGURING COMPONENTS IN A DISPLAY TEMPLATE BASED ON A USER INTERFACE TYPE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, February 1, 2021 to correct the spelling of the inventor “Weiqing Dai” to – “Wenqing Dai” --.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor and applicant.  

The issue fee in this case was paid on December 21, 2020.  Therefore, the printing of the patent has progressed to the point where the correct spelling of the inventor and applicant’s name could not be included on the front page of the Letters Patent. The certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160 has been received.

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 certificate of correction fee has been assessed to petitioner’s deposit account.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.






/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	HOLLAND & HART LLP
	P.O. BOX 11583
	SALT LAKE CITY, UT 84110